___________

                                     No. 95-2044
                                     ___________

Ethyel M. Clark, widow of                  *
Walter Clark,                              *
                                           *
              Petitioner,                  *
                                           * Petition for review of an
     v.                                    * Order of the
                                           * Benefits Review Board.
Director, Office of Workers'               *
Compensation Programs,                     *     [UNPUBLISHED]
                                           *
              Respondent.                  *
                                     ___________

                     Submitted:      April 1, 1996

                            Filed:   April 4, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.

     Ethyel M. Clark, widow of Walter E. Clark, requested modification of
a prior denial of benefits under the Black Lung Benefits Act, 30 U.S.C.
§§ 901-962 (1988) (the Act).     An Administrative Law Judge (ALJ) denied her
request, the Benefits Review Board (BRB) affirmed the ALJ, and this appeal
followed.    We affirm.


     We previously affirmed the denial of benefits under the Act in
connection with a claim filed in 1980 by Clark's husband and a survivor's
claim Clark filed in 1984 after her husband died of colon cancer with
metastasis.     See Clark v. Director, OWCP, 917 F.2d 374 (8th Cir. 1990).
In her modification proceeding under 20 C.F.R. § 725.310 (1995), Clark
submitted as new evidence two medical reports on her late husband's
condition.
     Our review "is limited to an evaluation of whether the decisions of
the ALJ and [BRB] are `rational, supported by substantial evidence and
consistent with applicable law.'"     Clark, 917 F.2d at 376 (quoted case
omitted).   We conclude, after reviewing the record as a whole, that the
refusal to modify the prior denial of benefits is supported by substantial
evidence.


     The ALJ noted that one of the medical reports did not address the
issue of disability.     See Barnes v. ICO Corp, 31 F.3d 678, 680 (8th Cir.
1994) (claimant must prove total disability caused at least in part by
pneumoconiosis, and arising out of coal-mine employment).       The second
report, written in 1992, contained the conclusion of Dr. Rasmussen that
Clark's husband had been disabled due to coal-mine work, based on his
sixteen years of coal-mine employment and an X-ray report showing scarred
lungs.   The ALJ found, among other things, that Dr. Rasmussen's conclusion
was unreasoned and failed to discuss the evidence upon which it was based.
The report also is contradicted by a prior report from the same doctor.
See Risher v. OWCP, 940 F.2d 327, 331 (8th Cir. 1991) (ALJ may disregard
medical opinion that does not adequately explain basis for its conclusion);
Clark, 917 F.2d at 376 (second opinion was contradicted by first, and was
not sufficiently documented by new studies).    As to the survivor's claim,
we previously upheld the ALJ's finding that Clark abandoned that claim,
rejecting her contention that it merged with her husband's claim.    Clark,
                         1
917 F.2d at 375 & n.2.


     Accordingly, we affirm.




     1
      Moreover, Clark has presented nothing to rebut the evidence
showing that her husband died of colon cancer with metastasis.
Clark, 917 F.2d at 375 (for successful survivor's claim, miner's
death must be attributable to pneumoconiosis).

                                     -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-